Citation Nr: 0913344	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-20 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to January 
1972. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., which, in pertinent part, denied service connection for 
right knee injury.  The Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2006 at the Atlanta RO, a transcript of which is contained in 
the claims file.  The Board in January 2007 remanded the case 
to Atlanta, which now has jurisdiction over he file, 
including for further development of the right knee claim, 
and the case now returns to the Board for further review.  

Other issues remanded by the Board in January 2007 - claims 
for service connection for hearing loss and tinnitus - have 
been resolved in the Veteran's favor.  


FINDINGS OF FACT

1.  A right knee disorder was not noted upon entry into 
service, and clear and unmistakable evidence does not 
establish that a right knee disorder existed prior to service 
and that it was not aggravated by service.  

2.  A chronic right knee disorder was present in service and 
has persisted until the present time.  


CONCLUSIONS OF LAW

1.  The presumption of sound condition at entry into service 
is applicable for the Veteran's claimed right knee disorder, 
and is not rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004 & 
2008).

2.  The criteria for service connection for a right knee 
disorder are met.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

In this case, the benefit of service connection for a right 
knee disorder is granted herein, which constitutes a complete 
grant of the benefit sought.  Accordingly, there is no 
reasonable possibility that further notice or development 
assistance would further the claim.  


II.  Claim for Service Connection for Right Knee Disorder 

The Veteran contends, in effect, that his right knee disorder 
was aggravated in service, and that service connection is 
accordingly warranted.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A lack of aggravation may be shown by establishing that there 
was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
pre-existing condition.  38 U.S.C.A. § 1153.   However, if 
the presumption of soundness is not rebutted, the claim is 
one for service connection, not aggravation.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology"). 


The Veteran entered service in October 1968 without any 
recorded history of right knee disability, and his service 
enlistment examination was negative for any findings of right 
knee disability.  However, in November 1968 he was treated 
for right knee swelling over the prior three days, and a 
history was then noted of a prior football injury associated 
with the medial collateral ligament of the right knee, for 
which he said he was informed surgery would be needed, but 
did not undergo it.  

Upon the November 1968 treatment the Veteran had full range 
of motion of the knee, but there was medial collateral 
ligament laxity.  The medical practitioner then assessed 
medial collateral ligament strain, and prescribed whirlpool 
therapy and 48 hours of limited duty.  Approximately a month 
later in December 1968 the Veteran was seen again, this time 
with findings of marked tenderness and increased swelling.  A 
history was then noted of a torn ligament in April 1968 with 
no surgery performed.  X-rays in December 1968 showed 
traumatic arthritis.  Darvon was prescribed, along with an 
orthopedic consultation.  There is no record of a further 
orthopedic consultation, or of further right knee complaints, 
findings, or treatment within the service treatment records.  
His general service examinations in August 1970 and January 
1972 presented no findings with reference to the right knee.  

There are no records of right knee disability for decades 
after service, but the Veteran alleges that he received 
multiple treatments in service for his right knee, and 
further alleges that his current right knee disorder is due 
in part to aggravation of his pre-existing knee problem 
during service.  

The claims file contains a June 2001 record of treatment by 
an osteopathic physician for the complaint of right knee 
pain.  The Veteran then reported a history of injury to the 
knee in 1967, with some problems with the knee thereafter in 
the Marine Corps, and persistent problems with the knee 
thereafter, including a recent increase in pain and swelling.  
The osteopath found symptoms including marked subpatellar 
tenderness, and X-rays showed stage III osteoarthritis 
primarily of the medial compartment, and stage IV 
patellofemoral arthritis with marked spurring.  The osteopath 
assessed osteoarthritis of the right knee.  

In this case, because a right knee disorder was not noted 
upon service entrance, the presumption of soundness applies.  
38 C.F.R. § 3.304(b).  Due to the absence of clear and 
unmistakable evidence both that a right knee disorder did not 
exist prior to service and was not aggravated during service, 
the presumption of soundness is not overcome in this case.  
38 U.S.C.A. § 1153.  Because both traumatic arthritis and a 
ligament disorder were assessed in service, and this was 
supported by X-ray findings as well as treatment examination 
in service, it is clear to the Board that further 
development, including further examination, ultimately cannot 
overcome the presumption of soundness.  38 U.S.C.A. § 1111.  
Hence, further expenditure of scarce VA resources for 
development of the question of service incurrence, without 
the possibility of a different outcome, is not warranted.  

Here, because the presumption of soundness is not overcome 
and arthritis and a ligamentous disorder of the right knee 
were established in service, and a right knee disorder is 
shown to still be present by osteopathic evaluation and X-
rays performed in June 2001, the preponderance of the 
evidence favors a grant of service connection for a right 
knee disorder.  38 C.F.R. §  3.303; Wagner, supra.  


ORDER

Service connection for a right knee disorder is granted. 



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


